DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of Claim(s) 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Giri (US 7909424) have been withdrawn in light of applicants amendments.
Rejection of Claims 7-8 under 35 U.S.C. 103 as being unpatentable over Giri in view of Lianides (US 2017/0145373) have been modified in light of applicants amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giri (US 7909424) in view of Lianides (US 2017/0145373).
Regarding claim 1, Giri teaches a system for dispensing liquid comprising a fluid droplet ejection system housed in a housing unit (Figure 3A, among others), the fluid droplet ejection system including: a fluid droplet ejection head and fluid cartridge (Figure 1) containing one or more fluids to be dispensed (Figure 3A), a cartridge translation mechanism for moving the fluid droplet ejection head and fluid cartridge back and forth over a sample holder in an x direction; and a sample tray translation mechanism for moving a sample tray back and forth beneath the fluid droplet ejection head and fluid cartridge in a y direction orthogonal to the x direction.  (Refer to Figure 3A)
Giri fails to teach wherein the sample tray further comprises a registration device for urging glass slides or a micro-well plate in the sample tray against two edges of the sample tray so that the glass slides or micro- well plate are in a predetermined location for fluid droplet ejection.
Lianides teaches an automated well plate system comprising the sample tray further comprises a biasing means/registration device (56) to bias the glass slides or micro-well plate in the sample tray to a predetermined location and the biasing means comprises a spring-loaded lever for positioning glass slides or a micro-well plate in the sample tray so that the glass slides or micro-well plate are in a predetermined location for fluid droplet ejection and a distal end of the spring loaded lever abuts a chamfer on one corner of the micro-well plate or a chamfer on one corner of a glass slide adapter.  (Refer to Figures 7 and 7A)
It would have been obvious to one having ordinary skill in the art to provide the system of Giri with the biasing means of Lianides in order to easily manipulate the well plate to the desired location.
Regarding claim 2, sample tray further comprises a glass slide adapter for holding one or more glass slides.  (Refer to Figure 3A)
Regarding claim 3, the sample tray further comprises a micro-well plate adapter for holding a micro-well plate.  (Refer to abstract)
Regarding claim 4, the micro-well plate adapter is sized for different size micro-well plates. (Refer to Figure 3A)
Regarding claim 6, the glass slide adapter is selected from the group consisting of an adapter configured to hold one glass slide, an adapter configured to hold two glass slides, and an adapter configured to hold three glass slides. (Refer to Figure 3A)
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. Applicants argues that Lianides et al fails to teach a registration device for the microwell plate sample tray for urging the microwell plate against two edges of the plate sample tray so that the micro well plate is in a predetermined location for fluid droplet location.  Examiner is relying on Lianides for a registration device/biasing means which is taught by Liandies.  Refer above for rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798